Per Curiam.
The only question in this case is whether a certain promissory note, drawn for $2,000, expressed the true amount of its consideration. One witness testified that the note was given for money loaned, and that but $1,750 was actually lent, the remaining $250 being for usurious interest.
The jury found that the note expressed the true consideration, and the Court refused a new trial.
The note was prima facie proof that $2,000 was its consideration ; and, if the jury rightfully disbelieved the witness who swore that it was but $1,750, the judgment below is right. For cause, they might disbelieve him. His manner, \&c., may have convinced them that he was not telling the truth. But in addition, one other witness, in his general testimony as to the matter, spoke of the amount loaned as having been $2,000. It was a question for the jury.
The judgment is affirmed, with 1 per cent, damages and costs.